 THOMAS MARKETSRoy Thomas and James Thomas,d/b/a Thomas Mar-ketsandRetail Store Employees Local No. 782affiliated with Retail Clerks International Associa-tion.Cases 17-CA-4166 and 17-CA-4349June 21, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn March 30, 1971, Trial Examiner Eugene E.Dixon issued his Decision in the above-entitled pro-ceeding finding Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action as set forth in the attachedTrial Examiner's Decision. He also found that Re-spondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommendeddismissal of such allegations. Thereafter, the Respond-ent and General Counsel filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in this proceeding, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.In agreement with the Trial Examiner, we concludethat the unfair labor practices in,the circumstances inthis proceeding are neither so extensive in number norso pervasive in character as to require finding a viola-tion of Section 8(a)(5) or the imposition of a bargainingorder to remedy the unlawful effect. Respondent'smanager did engage in unlawful interrogation of em-ployees when the Union, first presented itself in late1969 in violation of Section 8(a)(1). However, this con-duct has not been repeated since. Respondent's onlyother violation of the Act was its withholding of theApril 1970 wage increase until June 1970 in violationof,Section 8(a)(1).We,,,of course, view with great con-cern-,as to itst effect on the employees' freedom ofchoice, any failure to grant.a scheduled increase as wellas. any granting of an unscheduled increase when there.is a question concerning I representation pending. It isnow- well settled that'under some circumstances suchconduct, in and of itself, would-warrant the issuance of191 NLRB No. 75371a bargaining order.' However, here we are convincedthatRespondent failed to grant the increase onschedule because of a misguided effort to comply withthe restriction it was under as a result of the settlementagreement, subsequently set aside in Case 17-CA-4166,2 and that its actions were not motivated by adesire to interfere with the soon-to-be scheduled elec-tion.We note that Respondent's employees at some ofits other stores are represented by the Union herein andthat Respondent and the Union enjoy an amicable rela-tionship at those stores. As there were only a few in-stances of 8(a)(1) violations other than the withholdingof the wage increase, as the violations have not beenrepeated, and as Respondent's withholding of a wageincrease was as a result of its honest, though misguided,effort to comply with the settlement agreement, weconclude that Respondent's violations herein can beremedied through the use of traditional remedies so asto erase the effects of these unfair labor practices andinsure the holding of a fair election. Accordingly, weshall dismiss the 8(a)(5) allegations of the complaint.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that Respondent Roy Thomas and James Thomas,d/b/a Thomas Markets, Maryville, Missouri, theiragents, successors, and assigns, shall take the action setforth in the Trial Examiner's' recommended Order, asmodified herein.At the end of paragraph 2(a) add the words"together with interest as proscribed inIsis Plumbing& Heating Co.,138 NLRB 71'6."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Trial Examiner: This proceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended, (61 Stat. 136), herein called the Act, washeard at Maryville, Missouri, on November 19, 1970.On November 12, 1969, Retail Store Employees Local No.782, affiliated with Retail Clerks International Association,herein called the Union, filed an RC petition (17-RC-6247)involving Respondent's Maryville store. Thereafter, pursuantto a consent-election agreement, an election was held onDecember 11, 1969, which the Union lost. On December 18,1969, the Union filed objections. On the same day the Unionalso filed unfair labor practice charges in Case 17-CA-4166'N.L.R.B.v.Gissel Packing Company,395U.S. 575, 614;T.C. PenneyCo. v. N.L.R.B.,384 F.2d 479, 485-486 (C A. 10).3The charge m this case was filed on December 18, 1969, and alleged thatRespondent engaged inactivityto dissipate the Union's majority prior tothat time.The settlement notice stated that Respondent was notifying itsemployees that it would not interrogate its employees concerning unionactivities or in any other manner interfere with its employees'Section 7rights. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich were served on that date. Additional charges were filedand served on March 11, 1970.Thereupon, on March 11, 1970, Respondent and the Unionentered intoan agreementwith the Regional Director's ap-proval to void and set aside the election and provide for asecond election which was scheduled for July 9, 1970. At thesametime the aforesaid unfair labor practice charges in Case17-CA-4166 were also disposed of byagreementof all theparties and the posting of a notice by Respondent.Then on June 29, 1970, further unfair labor practicechargeswere again filed againstRespondent by the Unionunder Case 17-CA-4349 alleging certain 8(a)(1) conduct byRespondent to have taken place following the settlement ofCase 17-CA-4166 and during the period that the rerun elec-tion in Case 17-RC-6247 were still pending. In these circum-stances the Union alleged that a free election was impossibleand asked that a bargaining order be issued. Accordingly, onJuly 1, 1970, the Regional Director canceled the pendingrerun election and on August 26, 1970, withdrew his approvalof the unfair labor practice settlement agreement referred toabove.On September 10, 1970, the Regional Director issued hisreport on the Union's two objections to the election, overrul-ing 1 (an allegation of a grant of benefit to an employee ashaving "occurred outside the critical preelection period") butfinding that allegation 2 (that certain alleged interrogation bythe store manager "raised issues of fact and law") requireda hearing. He therefore ordered the matters covered in Objec-tion 2 in Case 17-RC-6247 be consolidated with the Con-solidated Complaint and Notice of Hearing in Cases 17-CA-4166 and 17-CA-4349, previously issued by him on August27, 1970, on behalf of the General Counsel of the NationalLabor Relations Board (herein called the General Counseland the Board) for hearing by a Trial Examiner. He furtherordered that after issuance of the Trial Examiner's Decision,Case 17-RC-6247 "shall be severed and remanded by theTrial Examiner to the ... Regional Director for ultimatedecision on objection 2."The consolidated complaint, as amended, alleged in sub-stance that Respondent through its store manager engaged invarious coercive and illegal interrogations of employees con-cerning their union activities and sympathies, failed to takeor took certain illegal wage actions and refused to bargainwith the Union as the duly designated collective-bargainingagent of an appropriate unit of its employees in violation ofSection 8(a)(1) and (5) of the Act.In its duly filed answer Respondent denied the commissionof any unfair labor practices.Upon the entire record including my observation of thewitnesses and consideration of the briefs filed by Respondentand the General Counsel, I make the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSThe Respondent is a partnership operating several grocerymarkets at various locations in the State of Missouri, includ-ing one at Maryville, Missouri (the only facility directly in-volved herein), where it is engaged in the retail sale of grocer-ies.Respondent's annual gross volume of business is in excessof $500,000 and it annually purchases and receives goodsvalued in excess of $50,000 from suppliers located outside theState of Missouri. At all times material herein Respondenthas been an employer engaged in commerce within the mean-ing of Sections 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONAt all times material Retail Store Employees Local No.782, affiliated with Retail Clerks International Association,has been a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn October 23, 1969, nine of Respondent's Maryville em-ployees attended a meeting with union representative CharlesSpangler at which they signed a petition authorizing theUnion to represent them "for the purposes of collective bar-gaining, respecting rates of pay, wages, hours of employment,or other conditions of employment.... " The following daySpangler hand delivered the following letter addressed toJohn Kieser, the manager of Respondent's Maryville store:Please be advised as of October 23, 1969, the followingnamed employees have joined the Retail Store Em-ployees Union, Local 782, R. C. I. A., AFL-CIO, andcomprise the Union's organizing committee at theThomas Market in Maryville:Dave StaplesSteveWilsonPhillip DouganDave WohlfordLester KeithMary Jane ThompsonMildred SchieberRuth Van FossonPaul M. LynchPlease be advised that any action on your part or the partof any of your supervisors to interfere with your em-ployees' rights to organize as guaranteed them by Sec-tion 7 of the National Labor Relations Act will force thisUnion to take appropriate action to safeguard the rightsof your employees.Please acknowledge this letter.According to Spangler's undenied and credited testimonyKieser read the letter and said he understood it. Accordingto Spangler's further undenied and credited testimony Kieseralso said that the "employees didn't need a union and that hewould not negotiate a contract."In the meantime Spangler had made a photostatic copy ofthe employees'petition and had given it to Dave Staples, oneof the petition signers. On November 3 Staples returned thepetition to Spangler with three additional employee signa-tures on it. Spangler immediately sent the following com-munication to Respondent:'Please be advised that as of November 3, 1969, the fol-lowing named employees are members of the RetailStore Employees Union,,Local 782,R.C.I.A.,AFL-CIO, and comprise the Union's organizing committee atthe Thomas Market in Maryville, Missouri:Dave StaplesMildred SchieberSteveWilsonRuth Van FossonPhillip DouganRonald DewDave WohlfordMike NullPaul M.LynchMike MerrickLester KeithMary Jane ThompsonPlease be advised that any action on your part or any ofyour supervisors to interfere with your employees' rightsto organize,as guaranteed them by Section 7 of theNational Labor Relations Act, will force this Union totake appropriate action to safeguard the rights of youremployees.'The communication, received in evidence by way of stipulation, wasdescribed as a telegram notwithstanding that it is written on the letterheadof the Union and appears to be in the form of a letter. That it was a telegramis apparent from Respondent's letter of November 12 to the Union as willappear. THOMAS MARKETS373Inasmuch as a majority of your employees, exclusive ofyour meatcutters and supervisors, have designated thisUnion to be theirbargainingagent, you are hereby re-quested to recognize Retail Store Employees Union, Lo-cal 782, today as the exclusive bargaining representativefor the employees referred to above with respect towages, hours, and other terms and conditions of employ-ment.You are further requested to meet with the undersignedat a time and place that is mutually convenient, at whichtime we will prove our majority representation, afterwhich we demand negotiations begin immediately for alabor agreement.Please contact the undersigned at 1 West Linwood, Kan-sas City, Missouri, 64111 (Telephone: LOgan 1-8472) toarrange the first negotiationsession.By letter to the Union dated November 12, 1969, Respond-ent declined to recognize the Union as follows:We represent Mr.RayThomas and Mr. James Thomas,d/b/a Thomas Markets. Reference is made to your tele-gram, dated November 3, 1969, reference request of Re-tail Stores Employees Union Local No. 782 to be recog-nized as the bargaining representative for the employees,exclusive of meatcutters and supervisors, of the ThomasMarket, Maryville, Missouri.Pleasebe advised that the Employer declines to recog-nizeRetail Stores Employees Union Local No.782 astheir bargaining representative for the reason that theEmployer desires the matter of representation be deter-mined under the provisions of Section 9(c)(1) of theNational Labor Relations Act and that you file yourpetition for certification with the National Labor Rela-tions Board.As shown in the section entitled Statement of the Case, onNovember 12 the Union filed a representation petition in17-RC-6247 seeking certification as thebargainingagent ofRespondent's employees. Thereafter as shown, a consentelection agreement was entered into and approved onNovember 26, 1969, by the Regional Director describing abargaining unit which I find to be an appropriate unit withinthe meaning of the Act that included "all full-time and regu-lar part-time employees at the Employer's Maryville, Mis-souri retail store" and excluded "all office clerical employees,store manager, meat department employees and guards andsupervisors as defined in the Act." Pursuant to the consentagreement an election was held on December 11, 1969, whichthe Union lost by a vote of 10 to 7 with 2 challenged ballots.InterrogationIn the meantime starting right after union representativeSpangler made his initial contact with Store Manager Kiesercertaincoercive conduct by Kieser occurred which led to thefiling of objections by the Union to the results of the electionand its being set aside.In this connection the undenied and credited testimonyshows the following: Steven Wilson a full-time employee,whose time was divided between meat cutting and generalstore clerk, testified that about a week after he signed theunion petition Store Manager Kieser came to the meat de-partment and asked him what the Union had promised him.David Staples testified that on the day after he signed thepetition, right after unionagent Spanglerhad delivered hisfirst letter to Kieser, the latter called Staples into the officeand asked him "whatwas going on."Staplessaid that theemployees "were trying to go union." Kiesersaid,"well, wewill have to leave this up between you and the Thomases."Michael Merrick, a 19-year-old lad on leave from the AirForce-where he was trained for computer work, testified that"approximately a week to two weeks after" he signed thepetition,'Kieser called him into the office,-asked "what wasgoingon" and asked him if he had signed the petition. Mer-rick told him that he had. Kieser theta asked Merrick who hadobtained his signature.Merrick told Kieser that David Sta-ples had asked him to sign.The day after the election Kieser called employee MaryJane Thompson into the office and "wanted to know why(she) was in favor of the Union." Thompson told Kieser"First of all, John, I think it would be the fairest way, and,second, we will geta wage increaseas we should ... I alsowill get to carry the group insurance which the store carries.... "'At this point apparently Kieser offered to get hercovered in the company policy which was carried at no costto the employees. A week or so later she was informed thatshe was now so covered.In addition to the foregoing, Kieser himself testified thatbetween November 18 and 29, 1969, he asked Phillip Dougan"what wasgoingon about the Union."' Dougan told him "hehad been requestedto signthis petition to authorize unionrepresentation in the store.... " Kieser indicated that he"was a little surprised ... if this was his desire, and that therewas nothing (Kieser) could do about it." According to Kie-ser'sfurther testimony, Dougan ended this conversation bysaying something to the effect that "he shouldn't havesigned" the petition.Kieser also testified about a conversation he had with HalLyness about the Union during this same period, November18 to 29, as follows:I asked him about his thinking or what his thinking wason the Union. He was employed about 2 weeks at thetime,and he told me "I don't want to do anything tocause myself to be in trouble with my job or anythingelse." I indicated to him there would be no problem.I find that the foregoing interrogation by Store ManagerKieser tended to interfere with, restrain, and coerce the em-ployees in the exercise of rights guaranteed them in the Actand violated Section 8(a)(1) thereof. While the law does notnecessarily require an overt demonstration of the coercive-nessof an employer's illegal conduct, the defensive and self-deprecating remarks of Lyness and Dougan to Kieser regard-ing their having signed the union petition amply illustratesthe coerciveness of Kieser's interrogation.The Wage IncreasesThe evidence shows that prior to 1970 Respondent's prac-tice was to give a yearly raise in Maryville at about the sametime ("within a few weeks") as raiseswere given in its St.Joseph's stores.' The evidence further shows that generalraiseswere given at St. Joseph on October 8, 1967, October12, 1969, January 11, 1970 and April 12, 1970. The latter twoincreases, coming at3-month intervals, were the result of acollective-bargaining agreement between Respondent and theSt. Joseph stores calling for quarterlyincreases. It was afterenteringintothis contract that Respondent, according to'He signed the petition on October 30. He claimed he read it before hesigned it but did not understand it and thought that it was for an election.'Thompson had been carrying her own insurance and in a previousconversation with Kieser he had told her it wouldn't be possible for her tocarry both-that that it would be "no money-making proposition "°Kieser testified that because "there were a lot of employees in the backroom at this particular time" he closed the office door and had "a secretsession" with Dougan.SFor several years the Union had represented the employees in Respond-ent's St Joseph stores. 374DECISIONSOF NATIONALLABOR RELATIONS BOARDpartner James Thomas' testimony, decided that Maryvilleincreases would be granted at 6-month intervals instead of3-month, intervalsas inthe St. Joseph stores. The reason forfailure to continue the Maryville increases on the St. Josephpattern, according to Thomas, was that the smaller countrystores like Maryville were not set up to handle the bookkeep-ing necessary to implement, quarterlyraises.The evidence further shows that in late October 1969, araise was given to the Maryville employees. The next (and lastraise as of the time of'the. hearing) was not given to theMaryville employees until Jwd,1, 1970. James Thomas tes-tified that the Maryville employees would have received anincrease in April 1970 "if ithad not been for the election andthe subsequent labor dispute"'that ensued. According toThomas, on the advice olocal counsel who was then advisinghim, he was afraid to give an increase at Maryville in April1970 because of the "restriction" (i.e., the settlement noticein the first unfair labor.practice case which was currentlybeing posted) he was under and felt they could do nothinguntil they found out where they stood.The complaint alleged that Respondent's failure to grantwage increases to the Maryville employees on January 1 LandApril 12, 1970, "in accordance with its past practice" vis-a-vis the St. Joseph stores, and that the granting of the June 1increase "at a time when the second or rerun election .. —hadbeen agreed upon by Respondent" at the Regional Director'sdiscretion (all occurring as changesin itswage increasepolicy) violated the settlement agreement in the first unfairlabor practice case (17-CA-4166) and, together with :theaforementioned interrogation violated Section 8(a)(1) ofitheAct.In his brief the General Counsel claims that "sincelthematter has been fully litigated, it is respectfully submittedthat the Trial Examiner should find the dates of actual viola-tions concerning wage increases are April, June, and October1970. The General Counsel also states in his brief:The record in the instant case shows that the Respond-ent had a policy that if followed would have resulted inwage increases for employees every 6 months and thatthe policy was not followed because of the union cam-paign and subsequent labor dispute. By its conduct theRespondent not only violated 8(a)(1) by restraining andcoercing the employees in the exercise of their Section 7rights,but in withholding scheduled increases dis-criminated against them in regard to a term or conditionof employment which discouraged their membership inthe Union, thereby violating Section 8(a)(3) of the Act.The General Counsel further states that although the, com-plaint does not allege a violation of Section 8(a)(3) in thisrespect he contends that being fully litigated such a findingis permissible and citesJ.J. Newberry,183 NLRB No. 69,footnote 14, of the Board approved Trial Examiner's Deci-sion.There is no question that on Respondent's own admissionthe failure to grant an increase in April 1970 to the Maryvilleemployees for the reason stated was a violation of the Act. Iso find. However, I would not go so far as to find that Re-spondent was obligated to make quarterly increases at Mary-ville because such were agreed to in the collective-bargainingagreement at St. Joseph. Nor would I find that the June 1increase was an additional violation of the Act. As I see it,that increase was simply a delayed increase that was due inApril which already has been found to have been illegal.As for the General Counsel's request that I also find thefailure to grant the April increase a violation of Section8(a)(3) of the Act, since it was not alleged as such I shall makeno such finding. However, as a violation of Section8(a)(1) anadequate remedy requires that the employees be made wholefor the increase they would have received but for the em-ployer's illegal .conduct. Accordingly, I shall recommend amake-whole order in this respect.The Alleged Refusal to BargainThere is no question (and I find) that, as of November 3,1969, the Union represented a majority of Respondent's em-ployees in an appropriate unit of the Maryville store. I furtherfind that Respondent had no good-faith doubt that such wasthe situation. Nevertheless, I am of the opinion that the unfairlabor practices (in the circumstances of this case)'are "nei-ther so extensive in number nor pervasive in character thatthey warrantan 8(a)(5) finding or require a bargaining ordert,to-remedy their unlawful effect,"SchrementiBroR, Inc.,179NLRB No. 147; see alsoW. T Grant Co.,177 NLRB No.61;Arco Corp.,180 NLRB No.5;Blade-Tribune PublishingCo., 180 NLRB No. 56;Central Soya of Canton, Inc.,180NLRB No. 86;J.A. Conley Co.,181 NLRB No. 20. Accord-ingly, I shall dismiss the refusahto-bargain allegation.The Objections to the ElectionMy findings regarding the objections ordered by the Re-;,:gionalDirector to be heard by me have been noted. In accord--'ancewith his, directions I leave the determination of what,conclusions and decision to be drawn from those findings tohim or to th&Board.IV.,THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCE`The activities of Respondent set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, and'.,substantial relation to trade, and commerce among the sev-eral States, and tend to lead to labor disputes burdening andobstructing commerce in the free flow of commerce.'While one can surmise that the Maryville employees were aware of the-connection between their annual increases and those put into effect at StJoseph under the union representation there, and also that the latest St.'Joseph contract called for quarterly increases, there is no evidence in therecord to support a definitive finding to that effect. So far as the recordshows, apart from the well-known fact (in effect acknowledged by Respond-ent) that the period from the October 1969 increase to the June 1970increase at Maryville was a period of rapidly rising cost of living and thenegotiation of substantial wage increases all over the country, there is reallynothing to show that the Maryville employees had any reason to expect anincrease until October 1970. Nor is there any indication that Respondentmade any announcement to the Maryville employees of a change in thepolicy of yearly increases to a policy of semiannual increases. Thus thefailure to get the April increase certainly had a minimal coercive effect onthe employees as of that time. This is not to say that as the relative circum-stances became known to the employees (as they were bound to do sooneror later) the failure to receive the April increase would remain as quiescentas it may have been at the crucial time in April. One other aspect of theGeneral Counsel's wage allegations bears comment. With no evidence ofpreknowledge that Respondent was embarking on a semiannual increasepolicy (and even with such preknowledge for that matter) for Respondentto have granted the April increase would have put Respondent in the sameposture that the General Counsel claims Respondent was in by reason ofgranting the June increase. The circumstances regarding the representationmatter and the pending election were no different in April than they wereon June 1. The obvious inconsistency in the allegations of the complaint inthis respect tend to ameliorate Respondent's liability for its conduct inconnection with the wage increases and lend some support to its claim ofbeing on the horns of a dilemma regarding its Maryville wage increases. V THE REMEDYTHOMAS MARKETS375It having been found that Respondent interfered with, re-strained, and coerced its employees within the meaning ofSection 8(a)(1) of the Act, it will be recommended that itcease and desist from such action and take certain affirmativeaction I deem necessary to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Retail Store Employees Local No. 782, affiliated withRetail Clerks International Association, is a labor organiza-tion within the meaning of Section 2(5) of the Act.2.Roy Thomas and James Thomas, d/b/a Thomas Mar-kets is an employer within the meaning of Section 2(2) of theAct and is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.3.By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7of the Act, Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a)(1)of the Act.4.Respondent has not refused to bargain in violation ofSection 8(a)(5) of the Act.RECOMMENDATIONS'On the basis of the foregoing findings of fact and conclu-sions of law, and upon the entire record in the case, I recom-mend that Respondent Roy Thomas and James Thomas,d/b/a Thomas Markets, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating its employees as to their union activities,interest, or affiliations, in a manner constituting interference,restraint, or coercion.(b)Withholding wage increases because of our employees'union activities or union matters pending with the NationalLabor Relations Board.(c) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rightsguaranteed them in the Act to self-organization, to form, joinor assist labor organizations, including Retail Store Em-ployees Local No. 782 affiliated with Retail ClerksInterna-tional Association to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which I find willeffectuate the policies of the Act:(a)Makewhole the employees of the Maryville store forthe loss of pay suffered by them because of the illegal with-holding of the April 1970 wage increase.(b) Post at its store in Maryville, Missouri, copies of thenotice attached hereto and marked "Appendix."' Copies of'In the event no exceptions are filed as provided by Section 102.46 ofthe -Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommendations herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.BIn the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byRegion 17, ,shall, after being duly signed by Respondent, beposted immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter in conspicuous places,including places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps Respondenthas taken to comply herewith.'order of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an order of the National Labor Relations Board."'In the event that these Recommendations are adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 17, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT illegally interrogate our employees asto their union activities, interests, or affiliations.WE WILL NOT withhold wage increases because of ouremployees' union activities or because of union matterspending with the National Labor Relations Board.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them in the National Labor Rela-tions Act, as amended to self-organization, to form, join,or assist labor organizations, including Retail StoresEmployees Local No. 782, affiliated with Retail ClerksInternationalAssociation,tobargaincollectivelythrough representatives of their own choosing, and toengage in concerted activities for the purposes of collec-tivebargainingor other mutual aid or protection, or torefrain from any or all of such activities, except to theextent that such right may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a)(3) ofthe Act.ROY THOMASAND JAMESTHOMAS, D/B/ATHOMAS MARKETS(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 610Federal Building, 601 East 12th Street, Kansas City, Mis-souri, 64106 Telephone 816-725-2611.